EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shannon Warren on May 21, 2021.
The application has been amended as follows: 
All references are made to the Marked-Up Copies submitted on May 17, 2021.
SPECIFICATION:
In paragraph 13 line 9, replace “isolated contact form C” with --isolated form C contacts--.
In paragraph 13 line 29, replace “isolated contact form C comprises” with --isolated form C contacts comprise--.
On page 17, replace “isolated contact form C” with --isolated form C contacts--.
CLAIM 1:

On new lines after said final line insert the following:
--said fourth header connector connects to the output of said first switch; and
said sixth head connector and said fifth head connector connect to the inputs of said first switch.--.

Specification
The amendments to the specification on May 17, 2021 in addition to the aforementioned above amendments are acceptable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments made have overcome the previous objections and 112 rejections.  Additionally, the sole art rejected claim 23 has been cancelled.  Therefore claims 1, 3, 4, and 6-12, 17-19, 21, 22, and 24-26 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        5/21/21